Title: From Thomas Jefferson to United States Senate, 28 January 1806
From: Jefferson, Thomas
To: United States Senate


                        
                            To the Senate of the United States
                            
                        Jan. 28. 1806.
                  
                         I nominate Joel Lewis of Delaware whose commission as Marshal of the District of Delaware expired
                            yesterday, to be Marshal for the same district.
                        
                            Th: Jefferson
                            
                        
                    